PER CURIAM.
Upon consideration of motion of appellants, for reversal of the decree of the District Court herein, and remand of the cause to said District Court, and appellees not objecting thereto, and good cause therefor appearing, it is ordered that the decree of the District Court herein be reversed and that this cause be remanded to the said District Court for entry of a decree dismissing the bill of complaint, without prejudice, that a decree be filed and entered accordingly, and that the mandate of this court in this cause issue forthwith.